J. S31031/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA        :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                v.                  :
                                    :
CHRISTIAN LEE FORD,                 :         No. 293 MDA 2020
                                    :
                      Appellant     :


     Appeal from the Judgment of Sentence Entered January 9, 2020,
            in the Court of Common Pleas of Lancaster County
             Criminal Division at No. CP-36-CR-0001496-2016



COMMONWEALTH OF PENNSYLVANIA        :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                v.                  :
                                    :
CHRISTIAN LEE FORD,                 :         No. 294 MDA 2020
                                    :
                      Appellant     :


     Appeal from the Judgment of Sentence Entered January 9, 2020,
            in the Court of Common Pleas of Lancaster County
             Criminal Division at No. CP-36-CR-0001443-2016



COMMONWEALTH OF PENNSYLVANIA        :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                v.                  :
                                    :
CHRISTIAN LEE FORD,                 :         No. 295 MDA 2020
                                    :
                      Appellant     :


     Appeal from the Judgment of Sentence Entered January 9, 2020,
            in the Court of Common Pleas of Lancaster County
             Criminal Division at No. CP-36-CR-0002530-2016
J. S31031/20




BEFORE: BOWES, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED SEPTEMBER 29, 2020

        In these consolidated appeals, Christian Lee Ford appeals from the

judgments of sentence entered on January 9, 2020,1 following his negotiated

guilty plea to three counts of driving under the influence (“DUI”) and one count

of driving while operating privilege is suspended or revoked at No. CP-36-CR-

0001496-2016 (“No. 1496-2016”);2 one count each of possession with intent

to deliver (“PWID”), possession of drug paraphernalia, and resisting arrest at

No. CP-36-CR-0001443-2016 (“No. 1443-2016”);3 and one count each of

possession of a controlled substance (heroin) and possession of drug

paraphernalia      at      No. CP-36-CR-0002530-2016      (“No.      2530-2016”).4

Contemporaneously with this appeal, counsel has requested leave to withdraw

in    accordance    with    Anders   v.   California,   386   U.S.   738   (1967),

Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981), and their




1The trial court amended the judgments of sentence on February 4, 2020 to
correctly reflect Recidivism Risk Reduction Incentive (“RRRI”) sentences at
Nos. 1443-2016 and 1496-2016.

2   75 Pa.C.S.A. §§ 3802(d)(1)(ii), (iii), (d)(2), and 1543(b)(1), respectively.

3   35 P.S. §§ 780-113(a)(30), (a)(32), and 18 Pa.C.S.A. § 5104, respectively.

4   35 P.S. §§ 780-113(a)(16) and (a)(32), respectively.


                                          -2-
J. S31031/20

progeny. After careful review, we grant counsel’s petition to withdraw and

affirm the judgments of sentence.5

      The trial court summarized the protracted factual and procedural history

of this case as follows:

            On July 14, 2015, [appellant] was involved in a
            one-car accident in East Lampeter Township.
            [Appellant] was transported by ambulance to the
            hospital for evaluation and treatment of injuries. At
            the hospital, [appellant] was advised he was under
            arrest for [DUI] and further advised of implied
            consent. [Appellant] submitted to a blood test[,]
            which    confirmed    the   presence   of    cocaine,
            amphetamines, and heroin in his system. As a result,
            [appellant] was charged at No. 1496-2016 with three
            counts of [DUI], and one count of driving with a
            suspended license. When [appellant] failed to appear
            for his preliminary hearing on these charges on
            September 2, 2015, a bench warrant was issued for
            his arrest.

            [Appellant] was eventually apprehended by the police
            on the outstanding bench warrant on March 18, 2016.
            After being told he was under arrest, [appellant] fled
            on foot.      When the officer eventually caught
            [appellant], he continued to resist, and substantial
            force was required to effectuate the arrest. A search
            incident to arrest revealed 159 bags of heroin, and a
            digital scale and syringes in his possession. As a
            result, [appellant] was charged at No. 1443-2016 with
            [PWID] heroin, resisting arrest and possession of drug
            paraphernalia. Bail was posted on March 28, 2016,
            and [appellant] was released from custody.

            On April 21, 2016, the bail bondsman, who was
            attempting to revoke [appellant’s] bail and return him
            to Lancaster County Prison, called for police
            assistance when he discovered that [appellant] was in

5The Commonwealth has indicated that it will not be filing a brief in this
matter.


                                     -3-
J. S31031/20


          possession of a needle and heroin packets. The police
          arrested [appellant] and charged him at No. 2530-
          2016 with possession of a controlled substance and
          drug paraphernalia.

          On June 23, 2016, [appellant] tendered three
          separate negotiated plea agreements on each of the
          above-referenced informations.      [The trial court]
          accepted the pleas and immediately sentenced
          [appellant] in accordance with the negotiated
          agreements. At No. 1443-2016, [appellant] received
          a sentence of two to four years’ incarceration on the
          PWID charge and probationary terms of two years and
          one year for the resisting arrest and possession of
          drug paraphernalia charges. [Appellant] was eligible
          for a RRRI sentence of 18 months. The negotiated
          plea included a $100 fine, a $250 fee and forfeiture of
          $325.25.

          At No. 1496-2016, [appellant] received a sentence of
          one to four years’ incarceration on Count 1, DUI:
          controlled substance (cocaine and amphetamines),
          and a concurrent sentence of 90 days’ incarceration
          for the offense of driving while suspended. The other
          two DUI counts merged with Count 1 for sentencing
          purposes. [Appellant] was eligible for [an] RRRI
          sentence of nine months. [Appellant] also received
          fines of $1,500 for his second DUI offense and $1,000
          for the driving [while operating privilege is suspended
          or revoked] charge, and was ordered to pay
          restitution in the amount of $107.

          At No. 2530-2016, [appellant] received probationary
          terms of three years for drug possession and one year
          for drug paraphernalia possession. [Appellant] also
          agreed to a $100 fine. The negotiated agreement
          provided that [appellant] would serve all periods of
          incarceration and probation concurrently and would
          be responsible for the costs of prosecution.

          [Appellant] filed neither post[-]sentence motions nor
          a direct appeal from the above judgments of
          sentence, and they became final on July 23, 2016.
          [Appellant] was represented at the guilty plea and


                                   -4-
J. S31031/20


          sentencing hearing on June 23, 2016, by the
          Lancaster County Public Defender’s Office.

          On September 20, 2016, [appellant], acting pro se,
          filed a timely “petition for review” which [the trial
          court] treated as a petition for post[-]conviction
          collateral relief, [pursuant to 42 Pa.C.S.A. §§ 9541-
          9546,] challenging the legality of his sentence.
          Pursuant to Rule 904(A) of the Pennsylvania Rules of
          Criminal Procedure, counsel was appointed to
          represent [appellant], who filed an amended petition
          on December 27, 2016. In this amended petition,
          [appellant] claimed he received an unlawful sentence
          based upon the imposition of a fine without a hearing
          on his ability to pay. Alternatively, [appellant] argued
          that plea counsel was ineffective for failing to pursue
          a sentence modification or direct appeal from the
          unlawful sentence. On January 26, 2017, this court
          issued a notice pursuant to [Pa.R.Crim.P.] 907(1)
          stating its intention to dismiss [appellant’s] petition
          without a hearing.       By opinion and order dated
          March 10, 2017, [appellant’s] amended PCRA petition
          was denied.

          [Appellant] filed a direct appeal to the Superior Court
          of Pennsylvania. On November 30, 2017, in an
          unpublished memorandum opinion, a three-judge
          panel of the Superior Court vacated this court’s order
          dismissing [appellant’s] PCRA petition, vacated the
          non-mandatory DUI fines imposed at Nos. 2530-2016
          and 1443-2016, and remanded for resentencing. The
          Superior Court further vacated the fine for the DUI
          driving with a suspended license charge at No. 1496-
          2016 and remanded for resentencing consistent with
          75 Pa.C.S.A. § 1543(b)(1). See Commonwealth v.
          Ford, 181 A.3d 458 [] (Pa.Super. 2017)
          [(unpublished memorandum)].            Specifically, the
          Superior Court found that under 42 Pa.C.S.A.
          § 9726(c) the trial court was required to convene a
          hearing to determine [appellant’s] ability to pay a
          non-mandatory fine, regardless of his agreement to
          the fine as part of his guilty plea agreement. The
          Superior Court determined that the obligation of the



                                   -5-
J. S31031/20


          trial court to conduct this analysis was non-waivable
          by [appellant].

          The Commonwealth’s petition for reargument was
          denied by the Superior Court on February 9, 2018.
          The Commonwealth then filed a petition for allowance
          of appeal with the Supreme Court of Pennsylvania,
          which was granted on August 22, 2018, to consider
          whether the Sentencing Code requires a separate
          inquiry into a defendant’s ability to pay a fine that he
          or she agreed to pay as part of a negotiated guilty
          plea. See Commonwealth v. Ford, 191 A.3d 1290
          [(Pa. 2018)].         In a published opinion on
          September 26, 2019, the Supreme Court held that the
          Sentencing Code’s requirement that the trial court not
          sentence a defendant to pay a non-mandatory fine
          unless there is record evidence that the defendant has
          the ability to pay the fine was not satisfied in this case
          when [appellant] agreed to pay a given fine as part of
          a negotiated guilty plea agreement. Commonwealth
          v. Ford, [] 217 A.3d 824, 830 ([Pa.] 2019). Thus,
          the Supreme Court determined that [appellant]
          received an illegal sentence.        See 42 Pa.C.S.A.
          § 9726(c). The Order of March 10, 2017, denying
          [appellant’s] amended PCRA petition was affirmed in
          part and vacated in part by the Supreme Court, and
          the case was remanded to the trial court in September
          2019.

          [Appellant’s instant] counsel, Daniel C. Bardo, Esquire
          [(“Attorney Bardo”)], was court appointed on
          October 4, 2019, to represent [appellant] in pre-trial,
          trial and post-trial proceedings. Th[e trial] court
          received correspondence from [appellant] dated
          November 14, 2019, in which he claimed his counsel
          had abandoned him. Attorney Bardo further informed
          the court that [appellant] had stated repeatedly that
          he did not want counsel to represent him and that he
          would proceed pro se. Accordingly, Attorney Bardo
          filed a petition to withdraw, and a [hearing pursuant
          to Commonwealth v. Grazier, 713 A.2d 81 (Pa.
          1998),] was scheduled for January 9, 2020.




                                    -6-
J. S31031/20


          At the Grazier hearing, Ford indicated to the [trial]
          court that this entire appeal had been the result of his
          inability to purchase shampoo and other necessary
          items because of the Act 84 deduction of monies the
          Department of Corrections makes from [appellant’s]
          prison inmate account to pay his fines, costs and
          restitution.   [See 42 Pa.C.S.A. § 9728(b)(5)(i).]
          [Appellant] informed the [trial] court that he did not
          wish to proceed pro se and that he did not wish to
          exercise his right to go to trial on the charges.
          Accordingly, [Attorney Bardo’s] petition to withdraw
          was denied.

          At the conclusion of the Grazier hearing on
          January 9, 2020, [appellant] tendered a negotiated
          guilty plea to the charges at all three dockets.
          Pursuant to the agreement, [appellant] received an
          aggregate sentence of three years’ probation at []
          No. 2530-2016. At [] No. 1496-2016, an aggregate
          sentence of one to four years’ incarceration was
          imposed, plus a mandatory $1,500 fine, and
          restitution in the amount of $107. For the possession
          with intent to deliver heroin charge at [] No. 1443-
          2016, th[e trial c]ourt imposed a term of two to four
          years’ incarceration. Concurrent sentences of one and
          two years’ probation were imposed on the drug
          paraphernalia      and   resisting  arrest   charges,
          respectively. The negotiated agreement provided that
          [appellant] would serve all periods of incarceration
          and probation concurrently and would be responsible
          for the costs of prosecution.

          On January 22, 2020, [appellant] filed a post sentence
          motion nunc pro tunc or motion to correct illegal
          sentence at each of the three dockets, noting that the
          parties’  understanding     and    agreement     when
          [appellant] entered his negotiated guilty plea on
          January 9, 2020, was that he would receive the same
          sentence as he had previously agreed to, with a
          reduction in the fines.      The original sentences,
          imposed June 23, 2016, included RRRI minimum
          sentences; the sentences imposed on January 9,
          2020, did not.       With the agreement of the
          Commonwealth, [appellant’s] motion was granted on


                                   -7-
J. S31031/20


           February 4, 2020, and the Clerk of Court was directed
           to amend the sentencing orders and DC-300B court
           commitment forms to reflect [an] RRRI sentence of
           18 months at [] No. 1443-2016, and [an] RRRI
           sentence of 9 months at [] No. 1496-2016.

Trial court opinion, 2/7/20 at 1-8 (case citation formatting amended;

emphasis added; footnotes, internal quotation marks, some citations, and

extraneous capitalization omitted).

     On February 5, 2020, Attorney Bardo filed separate, timely notices of

appeal on appellant’s behalf at each docket number.            That same day,

Attorney Bardo filed a concise statement of errors complained of on appeal,

in accordance with Pa.R.A.P. 1925(b), quoting verbatim the issues appellant

wanted him to raise on appeal:

           [I] wish to file a direct appeal and a [PCRA]
           imidiately [sic] within the 10 days. [N]o way was [I]
           sitting in this county waiting trial. [T]heres [sic] still
           illegal sentencing that went on. [O]nce again they
           charged [$]1500[,] not [$]1000 as stated on the
           supreme court briefing and decision. [I] was under
           duress to finalize my sentence. [M]y money issues
           were not corrected. [I]m [sic] not going to stand
           there and argue with the judge. [I]ve [sic] had 3 and
           a [sic] years to think about my case.

           ....

           [I] wish to appeal and a [PCRA. [T]hey illegally are
           using funds that were illegally gained. [I] want the
           [trial] court to deny it. [I] was denied reasonable bail
           when I requested it. [I] also didn’t get [RRRI] on my
           resentence. [T]he da [sic] agreed to same terms....

Rule 1925(b) statement, 2/5/20 at ¶¶ 2-3, quoting “Bail Administration

Request Forms,” 1/10/20 and 1/11/20 (typos in original; footnote omitted).


                                      -8-
J. S31031/20

      Therein, Attorney Bardo also indicated his intention to file an

Anders/McClendon brief. The trial court filed its Rule 1925(a) opinion on

February 7, 2020. Appellant’s application to consolidate these appeals was

granted by this court on February 25, 2020.

      On March 2, 2020, we issued an order directing appellant to show cause

why his appeals should not be quashed pursuant to our supreme court’s

holding in Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018). Appellant

filed a timely response, and this court discharged the rule to show cause,

referring the issue to the merits panel.      Thereafter, on April 24, 2020,

Attorney Bardo filed a petition and brief to withdraw from representation.

Appellant did not respond to Attorney Bardo’s petition to withdraw.

      Prior to any consideration of Attorney Bardo’s Anders brief and his

petition to withdraw, we must first address whether the notices of appeal

Attorney Bardo filed on appellant’s behalf were in compliance with the

requirements set forth in the Pennsylvania Rules of Appellate Procedure and

Walker.    In Walker, our supreme court provided a bright-line mandate

requiring that “where a single order resolves issues arising on more than one

docket, separate notices of appeal must be filed for each case,” or the appeal

will be quashed. Id. at 971, 976-977. The Walker court applied its holding

prospectively to any notices of appeal filed after June 1, 2018. In the instant

case, the notices of appeal were filed on February 5, 2020, and therefore, the

Walker mandate applies. The appeal was of a single order resolving issues



                                     -9-
J. S31031/20

arising on all three docket numbers. A review of the record demonstrates that

appellant filed separate notices of appeal at each docket number; however,

all three notices of appeal reference multiple docket numbers in their

respective captions. A recent en banc panel of this court held that such a

practice   does    not   invalidate   appellant’s   separate   notices   of   appeal.

Commonwealth v. Johnson,                  A.3d       , 2020 WL 3869723 at *12

(Pa.Super. July 9, 2020) (en banc) (overruling the pronouncement in

Commonwealth v. Creese, 216 A.3d 1142, 1144 (Pa.Super. 2019), that “a

notice of appeal may contain only one docket number.”). Accordingly, we

shall consider the merits of appellant’s appeal.

      “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.”    Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa.Super.

2010) (citation omitted). In order to withdraw pursuant to Anders, “counsel

must file a brief that meets the requirements established by our Supreme

Court in Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).”

Commonwealth v. Harden, 103 A.3d 107, 110 (Pa.Super. 2014) (parallel

citation omitted). Specifically, counsel’s Anders brief must comply with the

following requisites:

             (1)    provide a summary of the procedural history
                    and facts, with citations to the record;

             (2)    refer to anything in the record that counsel
                    believes arguably supports the appeal;



                                        - 10 -
J. S31031/20


            (3)   set forth counsel’s conclusion that the appeal is
                  frivolous; and

            (4)   state counsel’s reasons for concluding that the
                  appeal is frivolous. Counsel should articulate
                  the relevant facts of record, controlling case
                  law, and/or statutes on point that have led to
                  the conclusion that the appeal is frivolous.

Id. (citation omitted).

      Pursuant to Commonwealth v. Millisock, 873 A.2d 748 (Pa.Super.

2005), and its progeny, “[c]ounsel also must provide a copy of the Anders

brief to his client.”     Commonwealth v. Orellana, 86 A.3d 877, 880

(Pa.Super. 2014) (internal quotation marks and citation omitted). The brief

must be accompanied by a letter that advises the client of the option to

“(1) retain new counsel to pursue the appeal; (2) proceed pro se on appeal;

or (3) raise any points that the appellant deems worthy of the court[’]s

attention in addition to the points raised by counsel in the Anders brief.” Id.

“Once counsel has satisfied the above requirements, it is then this [c]ourt’s

duty to conduct its own review of the trial court’s proceedings and render an

independent judgment as to whether the appeal is, in fact, wholly frivolous.”

Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa.Super. 2007)

(en banc) (citation and internal quotation marks omitted).

      Instantly, we conclude that Attorney Bardo has satisfied the technical

requirements of Anders and Santiago. Attorney Bardo has identified the

pertinent factual and procedural history and made citation to the record.

Attorney Bardo has also raised multiple claims on appellant’s behalf that could


                                    - 11 -
J. S31031/20

arguably support an appeal, but ultimately concludes the appeal is wholly

frivolous. (See Anders brief at 9-12.) Attorney Bardo has also attached to

his petition a letter to appellant, which meets the notice requirements of

Millisock. Accordingly, we proceed to conduct an independent review of the

record to determine whether this appeal is wholly frivolous.

      Appellant first argues that his guilty plea was unknowing and involuntary

because he “was under duress to finalize [his] sentence.” (Anders brief at

9-11; see also Rule 1925(b) statement, 2/5/20 at ¶ 2.)

      “The law does not require that appellant be pleased with the outcome

of his decision to enter a plea of guilty[; a]ll that is required is that

[appellant’s] decision to    plead guilty be    knowingly, voluntarily, and

intelligently made.” Commonwealth v. Diaz, 913 A.2d 871, 873 (Pa.Super.

2006) (citation and internal quotation marks omitted), appeal denied, 931

A.2d 656 (Pa. 2007). In order to ensure a voluntary, knowing, and intelligent

plea, trial courts are required make the following inquires in the guilty plea

colloquy:

            (1) the nature of the charges to which he is pleading
            guilty; (2) the factual basis for the plea; (3) he is
            giving up his right to trial by jury; (4) and the
            presumption of innocence; (5) he is aware of the
            permissible ranges of sentences and fines possible;
            and (6) the court is not bound by the terms of the
            agreement unless the court accepts the plea.

Commonwealth v. Kpou, 153 A.3d 1020, 1023 (Pa.Super. 2016) (citation

omitted); see also Pa.R.Crim.P. 590.         “Pennsylvania law presumes a



                                    - 12 -
J. S31031/20

defendant who entered a guilty plea was aware of what he was doing, and the

defendant bears the burden of proving otherwise.” Kpou, 153 A.3d at 1024

(citation omitted). Moreover, when a defendant seeks to withdraw a plea after

sentencing, as is the case here, he must demonstrate “prejudice on the order

of manifest injustice before withdrawal is justified.”     Commonwealth v.

Yeomans, 24 A.3d 1044, 1046 (Pa.Super. 2011) (citation omitted).

      Here, appellant’s contention that his negotiated guilty plea was the

result of duress is belied by the record.      On January 9, 2020, appellant

executed a written guilty plea colloquy wherein he acknowledged, inter alia,

that no promises or threats were made to him with regard to his guilty plea

or sentence and that he was pleading guilty of his own free will. (Written

guilty plea colloquy, 1/9/20 at ¶¶ 49-54.)     That same day, the trial court

conducted an on-the-record colloquy, as mandated by Rule 590.                The

transcript of the guilty plea colloquy demonstrates that the trial court inquired

at great length with regard to appellant’s decision to plead guilty. Appellant

indicated during this hearing that he understood his right to a jury trial and

that he was considered innocent until proven guilty.      (Notes of testimony,

1/9/20 at 31-32.) Appellant further acknowledged that he understood the

elements of the charges he was pleading guilty to at each docket number, and

the permissible ranges of sentences and fines possible for each count. (Id.

at 33-46.)   Appellant was also given a factual basis for the plea.      (Id. at

47-50.) Furthermore, appellant indicated that he reviewed the written guilty



                                     - 13 -
J. S31031/20

plea colloquy with Attorney Bardo prior to signing it, and again acknowledged

that he was “mak[ing this decision [to plead guilty] for himself.”       (Id. at

45-46, 51.) The trial court also gave appellant an explanation of his appellate

rights, and appellant indicated that he understood them. (Id. at 53-54.)

      This court has long recognized that “[a] person who elects to plead guilty

is bound by the statements he makes in open court while under oath and he

may not later assert grounds for withdrawing the plea which contradict the

statements he made at his plea colloquy.” Commonwealth v. Turetsky,

925 A.2d 876, 881 (Pa.Super. 2007) (citation omitted), appeal denied, 940

A.2d 365 (Pa. 2007). Based on the foregoing, we find that appellant is bound

by the statements he made during his guilty plea colloquies, and his claim that

the negotiated guilty plea was a product of duress is meritless.

      Appellant next contends that the sentence imposed at No. 1496-2016

was illegal because the trial court imposed a $1500 fine and “not [$]1000 as

stated on the supreme court briefing and decision.” (Anders brief at 11-12;

see also Rule 1925(b) statement, 2/5/20 at ¶ 2.)

      “A challenge to the legality of [a] sentence may be raised as a matter

of right, is non-waivable, and may be entertained so long as the reviewing

court has jurisdiction.” Commonwealth v. Robinson, 931 A.2d 15, 19-20

(Pa.Super. 2007). “The determination as to whether the trial court imposed

an illegal sentence is a question of law; our standard of review in cases dealing




                                     - 14 -
J. S31031/20

with questions of law is plenary.” Commonwealth v. Stradley, 50 A.3d 769,

772 (Pa.Super. 2012) (citation omitted).

      Instantly, the record reflects that appellant pled guilty at No. 1496-2016

to, inter alia, DUI — controlled substance in violation of Section 3802(d), his

second offense of this nature, and the trial court sentenced him to 90 days’

imprisonment and a $1500 fine in accordance with the mandatory sentencing

provisions set forth in 75 Pa.C.S.A. § 3804(c)(2)(ii).     Our supreme court

confirmed in appellant’s prior appeal that the mandatory $1500 fine imposed

by the trial court at No. 1496-2016 was legal. See Ford, 217 A.3d at 827.

Accordingly, appellant’s challenge to the legality of sentence is meritless.

      Appellant also argues that “the Department of Corrections (“DOC”) is

. . . using funds that were illegally gained.” (Anders brief at 12; see also

Rule 1925(b) statement, 2/5/20 at ¶ 3.) This court has long recognized that

the proper forum for contesting the DOC’s collection of fines and costs

pursuant to Act 846 is in the Commonwealth Court. Pursuant to 42 Pa.C.S.A.




6Pursuant to Section 9728(b) of the Sentencing Code, commonly referred to
as Act 84:

            The [DOC] shall make monetary deductions of at least
            25% of deposits made to inmate wages and personal
            accounts for the purpose of collecting restitution,
            costs imposed under section 9721(c.1), filing fees to
            be collected under section 6602(c) (relating to
            prisoner filing fees) and any other court-ordered
            obligation.

42 Pa.C.S.A. § 9728(b)(5)(i).


                                     - 15 -
J. S31031/20

§ 761, “[t]he Commonwealth Court shall have original jurisdiction of all civil

actions or proceedings . . . [a]gainst the Commonwealth government,

including any officer thereof, acting in his official capacity[.]”                   Id. at

§ 761(a)(1).      This includes statewide agencies like the DOC.                         See

Commonwealth v. Jackson, 858 A.2d 627, 629-630 (Pa.Super. 2004)

(affirming the trial court’s conclusion that it lacked jurisdiction over

defendant’s     Act     84   motion    without      prejudice    to     seek relief in   the

Commonwealth Court); see also Commonwealth v. Danysh, 833 A.2d 151,

153-154 (Pa.Super. 2003) (holding that a motion seeking to enjoin Act 84

deductions is a civil action against the DOC for which the Commonwealth Court

had exclusive jurisdiction).          Accordingly, appellant’s claim is outside this

court’s jurisdiction and must fail.

        In his final claim, appellant contends the trial court erred in failing to

include RRRI minimum sentences in his January 9, 2020 sentencing orders,

per the terms of his negotiated guilty plea. (See Rule 1925(b) statement,

2/5/20 at ¶ 3.) This claim is belied by the record. As noted, on February 4,

2020,     the   trial    court   granted     appellant’s        “Post     Sentence   Motion

Nunc Pro Tunc or Motion to Correct Illegal Sentence,” and directed the Clerk

of Court to amend the January 9, 2020 sentencing orders to reflect an RRRI

sentence of 18 months at No. 1443-2016 and an RRRI sentence of 9 months




                                           - 16 -
J. S31031/20

at No. 1496-2016.      (Trial court order, 2/4/20 at ¶¶ 3-4.)        Accordingly,

appellant’s final claim warrants no relief.7

      Based on the foregoing, we agree with Attorney Bardo’s assessment that

this appeal is wholly frivolous and that appellant is not entitled to relief on his

claims.   After our own independent review of the record, we discern no

additional issues of arguable merit. Accordingly, we grant Attorney Bardo’s

petition to withdraw and affirm the amended judgments of sentence.

      Judgments of sentence affirmed. Petition to withdraw granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 09/29/2020




7 Although not briefed by Attorney Bardo in his Anders brief, to the extent
appellant argues that he “was denied reasonable bail when [he] requested it,”
see Rule 1925(b) statement, 2/5/20 at ¶ 3, this claim is not cognizable on
appeal. As recognized by the trial court, “in pleading guilty, [appellant]
effectively waived all claims except for the validity of the plea, the jurisdiction
of the court accepting his plea, and the legality of sentence.” (Trial court
opinion, 2/7/20 at 11.) See Commonwealth v. Williams, 204 A.3d 489,
495 (Pa.Super. 2019) (stating, “when a defendant pleads guilty, he waives
the right to challenge anything but the legality of his sentence and the validity
of his plea.” (citation omitted)).


                                      - 17 -